internal_revenue_service number release date index number ------------------------------------- ------------------------------------ -------------------------------------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-137172-03 date date estate ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- x d1 d2 year x y z ----------------------- -------------------------- ------------- ------------------- ------- --------------- --------------- --------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted by you as the executor of the estate requesting certain rulings under the internal_revenue_code the information submitted states that x died on d1 of year pursuant to x s will the executor of the estate will give certain bequests of cash and personal_property to individual named beneficiaries any residual estate remaining is to be divided equally and distributed to ten named charitable organizations each of which is represented as being an organization described in ' c collectively the charities plr-137172-03 article viii of x s will grants the executor of the estate the power to make distribution or division of the estate in cash or in_kind or both to allot different kinds or disproportionate shares of property or undivided interests in property among the beneficiaries and to determine the value of any such property and to make such elections under the tax laws applicable to the estate as the executor determines should be made no compensating adjustments between principal and income nor with respect to any bequest or devise shall be made even though the elections so made may affect beneficially or adversely the interests of the beneficiaries the estate has filed its income_tax returns for all taxable years on a fiscal_year sec_441 provides that taxable_income shall be computed on the basis of at the time of x s death x owned a non-qualified annuity_contract the contract which had a basis in x s hands of dollar_figurex and a value of dollar_figurey as of d1 of year the contract was purchased after date no payments had been received by x under the contract the named beneficiary of the death_benefit under the contract is the estate the estate surrendered the contract on d2 of year for dollar_figurez the difference between dollar_figurey and dollar_figurez represents interest accrued after the death of x the estate has not included any amount in its gross_income or taken any income_tax deduction with respect to the contract for any taxable_year the estate has made interim distributions satisfying all specific and pecuniary bequests the amounts received upon surrender of the contract will be distributed as part of the remaining residuary bequest to the charities which have also received interim cash distributions ending d1 which is not the last day of any month the taxpayer’s taxable_year in general an estate may adopt a calendar_year or a fiscal_year sec_441 defines a fiscal_year as a period of twelve months ending on the last day of any month other than december sec_642 provides that in the case of an estate there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in ' c determined without regard to sec_170 a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit sec_642 provides that in the case of an estate there shall be allowed as plr-137172-03 sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent s estate of such right deferred_annuity_contract dies before the annuity_starting_date and the beneficiary receives a death_benefit under the annuity_contract the amount received by the beneficiary in a lump sum in excess of the owner-annuitant’s investment_in_the_contract is includible in the beneficiary’s gross_income as ird within the meaning of sec_691 revrul_2005_30 applies to deferred_annuity contracts purchased on or after date revrul_2005_30 2005_20_irb_1015 holds that if the owner-annuitant of a based solely on the facts and representations submitted we conclude that the excess of dollar_figurey over dollar_figurex received by the estate as the named beneficiary of the contract upon the surrender of the contract was ird includible by the estate in its year gross_income the estate is entitled to a deduction under sec_642 for the amounts of ird paid to the charities in the year taxable_year or under sec_642 for the remaining amounts of ird which were set_aside for charitable purposes we further conclude that the estate has not filed its income_tax returns based on an allowable taxable_year under sec_441 upon an allowable taxable_year those returns as amended must include the ird in the estate’s gross_income and claim the appropriate deduction under sec_642 a copy of this letter should be attached to each return the estate must file amended income_tax returns for all taxable years based except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the transactions described above this ruling is directed only to the taxpayer requesting it sec_6110 of plr-137172-03 the code provides that it may not be used or cited as precedent sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
